LUMPKIN, Vice-Presiding Judge:
concurs in pari/dissents in part.
¶ 1 I agree with the Court’s action to reverse the decision of the District Court allowing Appellant to be sentenced as an adult. The reason is the State failed to present “clear and convincing evidence” to overcome the presumption as set out in ¶ 12 of the Court’s opinion. Therefore, the presumption of sentencing as a Youthful Offender applies.
¶2 I continue to object to the Court’s disregard of the statutory language of the Youthful Offender Act. See C.R.B. v. State, 1999 OK CR 1 at ¶¶4-6, 973 P.2d 339 (Lumpkin, J. Concur in Part/Dissent in Part). The same analysis I applied there should apply here. The State had its opportunity to put on “clear and convincing evidence” to rebut the presumption of Youthful Offender sentencing and they did not. I would not give them a second chance. The case should be remanded with instructions to sentence pursuant to the Youthful Offender Act.